UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 FORM 10-Q (Mark One) xQuarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the Quarterly Period Ended November 2, 2007 or oTransition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the Transition Period from to . Commission file number 000-25225 CBRL GROUP, INC. (Exact Name of Registrant as Specified in Its Charter) Tennessee 62-1749513 (State or Other Jurisdiction (IRS Employer of Incorporation or Organization) Identification No.) 305 Hartmann Drive, P. O. Box 787 Lebanon, Tennessee 37088-0787 (Address ofPrincipal Executive Offices) (Zip Code) 615-444-5533 (Registrant’s Telephone Number, Including Area Code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes XNo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer or a non-accelerated filer.See definition of “accelerated filer” and “large accelerated filer” (Rule 12b-2 of the Exchange Act). Large accelerated filer X Accelerated filer Non-accelerated filer Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes NoX Indicate the number of shares outstanding of each of the registrant’s classes of common stock, as of the latest practicable date. 23,756,307 Shares of Common Stock Outstanding as of November 30, 2007 CBRL GROUP, INC. FORM 10-Q For the Quarter Ended November 2, 2007 INDEX PART I.FINANCIAL INFORMATION Page Item 1 ·Condensed Consolidated Financial Statements (Unaudited) a)Condensed Consolidated Balance Sheet as of November 2, 2007 and August 3, 2007 3 b)Condensed Consolidated Statement of Income for the Quarters Ended November 2, 2007 and October 27, 2006 4 c)Condensed Consolidated Statement of Cash Flows for the Quarters Ended November 2, 2007 and October 27, 2006 5 d)Notes to Condensed Consolidated Financial Statements 6 Item 2 ·Management’s Discussion and Analysis of Financial Condition and Results of Operations 14 Item 3 ·Quantitative and Qualitative Disclosures About Market Risk 26 Item 4 ·Controls and Procedures 26 PART II.OTHER INFORMATION Item 1A ·Risk Factors 27 Item 4 ·Submission of Matters to a Vote of Security Holders 27 Item 6 ·Exhibits 28 SIGNATURES 29 -2- PART I – FINANCIAL INFORMATION Item 1. Financial Statements CBRL GROUP, INC. CONDENSED CONSOLIDATED BALANCE SHEET (In thousands, except share data) (Unaudited) November 2, August 3, 2007 2007* ASSETS Current assets: Cash and cash equivalents $ 12,147 $ 14,248 Property held for sale 5,383 4,676 Receivables 12,006 11,759 Inventories 163,694 144,416 Prepaid expenses and other current assets 15,423 12,629 Deferred income taxes 16,014 12,553 Total current assets 224,667 200,281 Property and equipment 1,518,929 1,500,229 Less: Accumulated depreciation and amortization of capital leases 490,736 481,247 Property and equipment – net 1,028,193 1,018,982 Other assets 48,066 45,767 Total assets $ 1,300,926 $ 1,265,030 LIABILITIES AND SHAREHOLDERS’ EQUITY Current liabilities: Accounts payable $ 82,040 $ 93,060 Income taxes payable 2,273 18,066 Other accrued expenses 148,999 155,355 Current maturities of long-term debt and other long-term obligations 8,701 8,188 Total current liabilities 242,013 274,669 Long-term debt 782,384 756,306 Other long-term obligations 112,628 67,499 Deferred income taxes 53,446 62,433 Commitments and contingencies (Note 12) Shareholders’ equity: Preferred stock – 100,000,000 shares of $.01 par value authorized; no shares issued Common stock – 400,000,000 shares of $.01 par value authorized; at November 2, 2007, 23,739,425 shares issued and outstanding and at August 3, 2007, 23,674,175 shares issued and outstanding 238 237 Additional paid-in capital 4,330 Accumulated other comprehensive (loss) (19,480 ) (8,988 ) Retained earnings 125,367 112,874 Total shareholders’ equity 110,455 104,123 Total liabilities and shareholders’ equity $ 1,300,926 $ 1,265,030 See notes to unaudited condensed consolidated financial statements. * This condensed consolidated balance sheet has been derived from the audited consolidated balance sheet as of August 3, 2007, as filed in the Company’s Annual Report on Form 10-K for the fiscal year ended August 3, 2007. -3- CBRL GROUP, INC. CONDENSED CONSOLIDATED STATEMENT OF INCOME (In thousands, except share and per share data) (Unaudited) Quarter Ended November 2, October 27, 2007 2006 Total revenue $ 581,165 $ 558,263 Cost of goods sold 180,228 172,856 Gross profit 400,937 385,407 Labor and other related expenses 225,668 212,174 Impairment and store closing charges 809 Other store operating expenses 105,220 97,722 Store operating income 69,240 75,511 General and administrative expenses 33,218 37,260 Operating income 36,022 38,251 Interest expense 14,909 15,177 Interest income 57 598 Income before income taxes 21,170 23,672 Provision for income taxes 7,187 8,510 Income from continuing operations 13,983 15,162 (Loss) income from discontinued operations, net of tax benefit of $51 and tax provision of $3,940, respectively (94 ) 4,265 Net income $ 13,889 $ 19,427 Basic net income per share: Income from continuing operations $ 0.59 $ 0.49 (Loss) income from discontinued operations $ $ 0.14 Net income per share $ 0.59 $ 0.63 Diluted net income per share: Income from continuing operations $ 0.57 $ 0.45 (Loss) income from discontinued operations $ $ 0.12 Net income per share $ 0.57 $ 0.57 Weighted average shares: Basic 23,705,600 30,996,700 Diluted 24,444,932 36,011,802 See notes to unaudited condensed consolidated financial statements. -4- CBRL GROUP, INC. CONDENSED CONSOLIDATED STATEMENT OF CASH FLOWS (Unaudited and in thousands) Quarter Ended November 2, October 27, 2007 2006 Cash flows from operating activities: Net income $ 13,889 $ 19,427 Net loss (income) from discontinued operations, net of tax 94 (4,265 ) Adjustments to reconcile net income to net cash (used in) provided by operating activities of continuing operations: Depreciation and amortization 13,660 13,723 Loss on disposition of property and equipment 535 292 Impairment 532 Accretion on zero-coupon contingently convertible senior notes 1,467 Share-based compensation 2,314 2,645 Excess tax benefit from share-based compensation (91 ) (877 ) Changes in assets and liabilities: Receivables (247 ) 748 Inventories (19,278 ) (16,006 ) Prepaid expenses and other current assets (2,794 ) (6,933 ) Accounts payable (11,020 ) (1,821 ) Income taxes payable 4,611 2,577 Other current liabilities (7,340 ) (6,561 ) Deferred income taxes (957 ) (541 ) Other assets and other long-term liabilities 3,098 373 Net cash (used in) provided by operating activities of continuing operations (2,994 ) 4,248 Cash flows from investing activities: Purchase of property and equipment (24,385 ) (23,707 ) Proceeds from insurance recoveries of property and equipment 60 91 Proceeds from sale of property and equipment 65 79 Net cash used in investing activities of continuing operations (24,260 ) (23,537 ) Cash flows from financing activities: Proceeds from issuance of long-term debt 298,600 Principal payments under long-term debt and other long-term obligations (272,009 ) (2,035 ) Proceeds from exercise of stock options 1,926 7,686 Excess tax benefit from share-based compensation 91 877 Dividends on common stock (3,310 ) (4,020 ) Net cash provided by financing activities of continuing operations 25,298 2,508 Cash flows from discontinued operations: Net cash (used in) provided by operating activities of discontinued operations (145 ) 12,871 Net cash used in investing activities of discontinued operations (10,817 ) Net cash (used in) provided by discontinued operations (145 ) 2,054 Net decrease in cash and cash equivalents (2,101 ) (14,727 ) Cash and cash equivalents, beginning of period 14,248 87,830 Cash and cash equivalents, end of period $ 12,147 $ 73,103 Supplemental disclosures of cash flow information: Cash paid during the three months for: Interest, net of amounts capitalized $ 13,978 $ 14,778 Income taxes $ 1,960 $ 6,638 Supplemental schedule of non-cash financing activity: Change in fair value of interest rate swap $ (15,481 ) $ (10,740 ) Change in deferred tax asset for interest rate swap $ 4,989 $ 3,685 See notes to unaudited condensed consolidated financial statements. -5- CBRL GROUP, INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (In thousands, except percentages, share and per share data) (Unaudited) 1.Condensed Consolidated Financial Statements The condensed consolidated balance sheets as of November 2, 2007 and August 3, 2007 and the related condensed consolidated statements of income and cash flows for the quarters ended November 2, 2007 and October 27, 2006, have been prepared by CBRL Group, Inc. (the “Company”) in accordance with accounting principles generally accepted in the United States of America (“GAAP”) and pursuant to the rules and regulations of the Securities and Exchange Commission (“SEC”) without audit.The Company is principally engaged in the operation and development of the Cracker Barrel Old Country StoreÒ (“Cracker Barrel”) restaurant and retail concept and, until December 6, 2006, the Logan’s RoadhouseÒ (“Logan’s”) restaurant concept.The Company sold Logan’s on December 6, 2006 (see Note 17).As a result, Logan’s is classified as discontinued operations in the accompanying condensed consolidated financial statements.In the opinion of management, all adjustments (consisting of normal and recurring items) necessary for a fair presentation of such condensed consolidated financial statements have been made. The results of operations for any interim period are not necessarily indicative of results for a full year. These condensed consolidated financial statements should be read in conjunction with the audited consolidated financial statements and notes thereto contained in the Company's Annual Report on Form 10-K for the year ended August 3, 2007 (the “2007 Form 10-K”). References in these Notes to the Condensed Consolidated Financial Statements to a year are to the Company’s fiscal year unless otherwise noted. Unless otherwise noted, amounts and disclosures throughout the Notes to the Condensed Consolidated Financial Statements relate to the Company’s continuing operations. 2. Summary of Significant Accounting Policies The significant accounting policies of the Company are included in the 2007 Form 10-K.During the quarter ended November 2, 2007, there have been no significant changes to those accounting policies except for income taxes.Effective August 4, 2007, the Company adopted the provisions of Financial Accounting Standards Board (“FASB”) Interpretation No. 48, “Accounting for Uncertainty in Income Taxes — ­an interpretation of FASB Statement No. 109” (“FIN 48”).See Note 3 regarding the adoption of FIN 48. 3. Recently Adopted Accounting Pronouncement Income Taxes In June2006, the FASB issued FIN 48, which clarifies the accounting for uncertainty in income taxes recognized in financial statements in accordance with Statement of Financial Accounting Standards (“SFAS”)No.109, “Accounting for Income Taxes”.FIN 48 prescribes a recognition threshold and measurement attribute for the financial statement recognition and measurement of a tax position taken or expected to be taken in a tax return.FIN 48 also provides guidance on derecognition, classification, interest and penalties, accounting in interim periods, disclosure and transition.Effective August 4, 2007, the first day of 2008, the Company adopted the provisions of FIN 48. As a result of the adoption of FIN 48 on August 4, 2007, the Company recognized a liability for uncertain tax positions of $23,866 and related federal tax benefits of $7,895, which resulted in a net liability for uncertain tax -6- positions of $15,971.The liability for uncertain tax positions and the related federal tax benefits were reclassed from income taxes payable to, respectively, other long-term obligations and long-term deferred income taxes.The impact of the adoption of FIN 48 resulted in a net increase of $2,898 to the Company’s August 4, 2007 retained earnings for the cumulative effect of a change in accounting principle. The Company recognizes, net of tax, interest and estimated penalties related to uncertain tax positions in its provision for income taxes.As of the date of adoption on August 4, 2007, the Company’s liability for uncertain tax positions included $2,010 net of tax for potential interest and penalties.The amount of uncertain tax positions that, if recognized, would affect the effective tax rate is $15,971. As of November 2, 2007, the Company’s liability for uncertain tax positions was $25,787 ($17,224, net of related federal tax benefits of $8,563), which included $2,168 net of tax for potential interest and penalties.The total amount of uncertain tax positions that, if recognized, would affect the effective tax rate is $17,224. In many cases, the Company’s uncertain tax positions are related to tax years that remain subject to examination by the relevant taxing authorities.Based on the outcome of these examinations or as a result of the expiration of the statutes of limitations for specific taxing jurisdictions, the related uncertain tax positions taken regarding previously filed tax returns could decrease from those recorded as liabilities for uncertain tax positions in the Company’s financial statements upon adoption at August 4, 2007 by approximately $2,500 within the next twelve months. As of the date of adoption on August 4, 2007, the Company was subject to income tax examinations for its U.S. federal income taxes after 2004 and for state and local income taxes generally after 2003. 4.Recent Accounting Pronouncements Not Yet Adopted In September 2006, the FASB issued SFAS No. 157, “Fair Value Measurements” (“SFAS No. 157”), which defines fair value, establishes a framework for measuring fair value and expands disclosures about fair value measurements. The provisions of SFAS No. 157 for financial assets and liabilities, as well as any other assets and liabilities that are carried at fair value on a recurring basis in financial statements are effective for fiscal years beginning after November 15, 2007.The provisions for nonfinancial assets and liabilities are effective for fiscal years beginning after November 15, 2008.The Company is currently evaluating the impact of adopting the separate provisions of SFAS No. 157 and cannot yet determine the impact of its adoption in the first quarter of 2009 and 2010. In February 2007, the FASB issued SFAS No. 159, “The Fair Value Option for Financial Assets and Financial Liabilities – Including an amendment of FASB Statement No. 115” (“SFAS No. 159”), which permits entities to choose to measure eligible financial instruments and other items at fair value.The provisions of SFAS No. 159 are effective for fiscal years beginning after November 15, 2007.The Company is currently evaluating the impact of adopting SFAS No. 159 and cannot yet determine the impact of its adoption in the first quarter of 2009. The Emerging Issues Task Force (“EITF”) reached a consensus on EITF 06-11, “Accounting for Income Tax Benefits of Dividends on Share-Based Payment Awards” (“EITF 06-11”) in June2007. The EITF consensus indicates that the tax benefit received on dividends associated with share-based awards that are charged to retained earnings should be recorded in additional paid-in capital and included in the pool of excess tax benefits available to absorb potential future tax deficiencies on share-based payment awards. The consensus is effective for the tax benefits of dividends declared in fiscal years beginning after December15, 2007.The Company is currently evaluating the impact of adopting EITF 06-11 and cannot yet determine the impact of its adoption in the first quarter of 2009. -7- 5.Share-Based Compensation The Company accounts for share-based compensation in accordance with SFAS No. 123 (Revised 2004), “Share-Based Payment”, which requires the measurement and recognition of compensation cost at fair value for all share-based payments.Share-based compensation from continuing operations totaled approximately $1,165 and $1,149 for stock options and nonvested stock, respectively, for the first quarter of 2008.Share-based compensation totaled approximately $1,883 and $762 for stock options and nonvested stock, respectively, for the first quarter of 2007.Included in these totals are share-based compensation from continuing operations of $1,820 and $1,242 and from discontinued operations of $63 and $(480) for stock options and nonvested stock, respectively.Share-based compensation from continuing operations is recorded in general and administrative expenses. During the first quarter of 2008, the Company reversed approximately $295 of share-based compensation for nonvested stock grants that were forfeited. 6.Seasonality Historically, the net income of the Company has been lower in the first three quarters of each year and highest in the fourth quarter, which includes much of the summer vacation and travel season. Management attributes these variations to the decrease in interstate tourist traffic and propensity to dine out less during the regular school year and winter months and the increase in interstate tourist traffic and propensity to dine out more during the summer months. The Company's retail sales historically have been highest in the Company's second quarter, which includes the Christmas holiday shopping season.The Company also expects to open additional new locations throughout the year.Therefore, the results of operations for the quarter ended November 2, 2007 cannot be considered indicative of the operating results for the entire 2008 fiscal year. 7.Inventories Inventories were comprised of the following at: November 2, August 3, 2007 2007 Retail $ 126,783 $ 109,891 Restaurant 18,542 16,593 Supplies 18,369 17,932 Total $ 163,694 $ 144,416 8.Net Income Per Share and Weighted Average Shares Basic consolidated net income per share is computed by dividing consolidated net income available to common shareholders by the weighted average number of common shares outstanding for the reporting period.Diluted consolidated net income per share reflects the potential dilution that could occur if securities, options or other contracts to issue common stock were exercised or converted into common stock and is based upon the weighted average number of common and common equivalent shares outstanding during the year.Common equivalent shares related to stock options, nonvested stock and stock awards issued by the Company are calculated using the treasury stock method.Additionally, for 2007, diluted consolidated net income per share was calculated excluding the after-tax interest and financing expenses associated with the Company’s zero-coupon contingently convertible senior notes (“Senior Notes”), since these Senior Notes were treated as if-converted into common stock (see Note 6 to the Company’s Consolidated Financial Statements included in the 2007 Form 10-K).The Senior Notes were redeemed in the fourth quarter of 2007 (see Note 8 to the Company’s Consolidated Financial Statements included in the 2007 Form 10-K).The Company’s Senior Notes, outstanding employee and director stock options, -8- nonvested stock and stock awards issued by the Company represent the only dilutive effects on diluted consolidated net income per share. The following table reconciles the components of the diluted earnings per share computations: Quarter Ended November 2, October 27, 2007 2006 Income from continuing operations per share numerator: Income from continuing operations $ 13,983 $ 15,162 Add:Interest and loan acquisition costs associated with Senior Notes, net of related tax effects 1,125 Income from continuing operations available to common shareholders $ 13,983 $ 16,287 (Loss) income from discontinued operations per share numerator $ (94 ) $ 4,265 Income from continuing operations, (loss) income from discontinued operations, and net income per share denominator: Weighted average shares outstanding 23,705,600 30,996,700 Add potential dilution: Senior Notes 4,582,788 Stock options, nonvested stock and stock awards 739,332 432,314 Diluted weighted average shares 24,444,932 36,011,802 9.Segment Reporting Cracker Barrel units represent a single, integrated operation with two related and substantially integrated product lines. The operating expenses of the restaurant and retail product line of a Cracker Barrel unit are shared and are indistinguishable in many respects.The chief operating decision-maker reviews operating results for both restaurant and retail operations on a combined basis.Accordingly, the Company manages its business on the basis of one reportable operating segment.The results of operations of Logan’s are reported as discontinued operations (see Note 17) and have been excluded from segment reporting. All of the Company’s operations are located within the United States.The following data are presented in accordance with SFAS No. 131, “Disclosures about Segments of an Enterprise and Related Information,” for all periods presented. Quarter Ended November 2, October 27, 2007 2006 Revenue from continuing operations Restaurant $ 462,753 $ 442,327 Retail 118,412 115,936 Total revenue from continuing operations $ 581,165 $ 558,263 -9- 10.Impairment of Long-lived Assets In accordance with SFAS No. 144 “Accounting for the Impairment or Disposal of Long-Lived Assets,” the Company evaluates long-lived assets and certain identifiable intangibles to be held and used in the business for impairment whenever events or changes in circumstances indicate that the carrying value of an asset may not be recoverable.An impairment is determined by comparing undiscounted future operating cash flows that are expected to result from an asset to the carrying values of an asset on a store-by-store basis.In addition, the recoverability test considers the likelihood of possible outcomes that existed at the balance sheet date, including the assessment of the likelihood of the future sale of the asset.If an impairment exists, the amount of impairment is measured as the sum of the estimated discounted future operating cash flows of the asset and the expected proceeds upon sale of the asset less its carrying value.Assets held for sale, if any, are reported at the lower of carrying value or fair value less costs to sell.During the quarter ended November 2, 2007, the Company closed two Cracker Barrel stores, which resulted in impairment charges of $532 (see Note 11 “Store Closing Charges” for other related expenses).These impairments were recorded based upon the lower of unit carrying amount or fair value.The decision to close the leased store was due to the age of the store, the lease on the property expiring in September 2007 and another Cracker Barrel store being located within five miles of this location.The decision to close the owned location was due to the age of the store, expected future capital expenditure needs and changes in traffic patterns around the store over the years.The Company expects the sale of this property to be completed within one year.At November 2, 2007, this property was classified as held for sale in the accompanying condensed consolidated financial statements and the carrying amount of the property was $287.The Company recorded no impairment losses in the quarter ended October 27, 2006. 11.Store Closing Charges In connection with the closing of two Cracker Barrel stores and in accordance with SFAS No. 146 “Accounting for Costs Associated with Exit or Disposal Activities,” the Company incurred exit and disposal costs in the quarter ended November 2, 2007 totaling $277 (see Note 10 for related impairment charges).The store closing charges, which included employee termination benefits and other costs, are included in the impairment and store closing charges line on the accompanying condensed consolidated statement of income.At November 2, 2007, the Company had a remaining liability for store closing charges of $12 in the accompanying condensed consolidated balance sheet. The expenses recorded for the quarter ended November 2, 2007 represent the total amount expected to be incurred for these closing charges.The fair values of all liabilities associated with the store closing charges were able to be reasonably estimated and have been recorded in the accompanying condensed consolidated financial statements. 12.Commitments and Contingencies The Company and its subsidiaries are parties to various legal and regulatory proceedings and claims incidental to and arising out of the ordinary course of its business.In the opinion of management, however, based upon information currently available, the ultimate liability with respect to these other proceedings and claims will not materially affect the Company’s consolidated results of operations or financial position.However, litigation involves an element of uncertainty.Future developments could cause these actions or claims to have a material adverse effect on the Company’s financial statements as a whole. The Company was contingently liable pursuant to standby letters of credit as credit guarantees related to insurers.As of November 2, 2007, the Company had $38,162 of standby letters of credit related primarily to securing reserved claims under workers' compensation and general liability insurance.All standby letters of credit are renewable annually and reduce the Company’s availability under its $250,000 revolving credit facility. -10- The Company is secondarily liable for lease payments under the terms of an operating lease that has been assigned to a third party and a second operating lease that has been sublet to a third party.The operating leases have remaining lives of approximately 5.9 and 10 years, with annual lease payments of approximately $361 and $110, respectively.Under the assigned lease the Company’s performance is only required if the assignee fails to perform its obligations as lessee.At this time, the Company has no reason to believe that the assignee will not perform and, therefore, no provision has been made in the accompanying condensed consolidated financial statements for amounts to be paid as a result of non-performance by the assignee. Under the sublease the Company’s performance is only required if the sublessee fails to perform its obligations as lessee.At November 2, 2007, the Company had a remaining liability of $394 in the accompanying condensed consolidated balance sheet for estimated amounts to be paid in case of non-performance by the sublessee. As of December 2006, the Company reaffirmed its guarantee of the lease payments for two Logan’s restaurants. The operating leases have remaining lives of 4.2 and 12.4 years with annual payments of approximately $94 and $98, respectively.The Company’s performance is only required if Logan’s fails to perform its obligations as lessee.At this time, the Company has no reason to believe Logan’s will not perform, and therefore, no provision has been made in the condensed consolidated financial statements for amounts to be paid as a result of non-performance by Logan’s. The Company is party to certain indemnifications to third parties in the ordinary course of business.The probability of incurring an actual liability under such indemnifications is sufficiently remote so that no liability has been recorded.In connection with the divestiture of Logan’s and Logan’s sale-leaseback transaction (see Note 3 to the Company’s Consolidated Financial Statements included in the 2007 Form 10-K), the Company is a party to various agreements to indemnify third parties against certain tax obligations, for any breaches of representations and warranties in the applicable transaction documents and for certain costs and expenses that may arise out of specified real estate matters, including potential relocation and legal costs.With the exception of certain tax indemnifications, the Company believes that the probability of being required to make any indemnification payments is remote.Therefore, no provision has been recorded for any potential non-tax indemnification payments in the condensed consolidated balance sheet.At November 2, 2007, the Company has recorded a liability of $760 in the condensed consolidated balance sheet for these tax indemnifications. 13.Shareholders’ Equity During the quarter ended November 2, 2007, the Company received proceeds of $1,926 from the exercise of stock options on 65,250 shares of its common stock.On September 20, 2007, the Company announced that its Board of Directors had approved a share repurchase program for up to 1,000,000 shares of the Company’s outstanding shares of common stock.There is no expiration date on the repurchase authorization.During the quarter ended November 2, 2007, the Company did not make any share repurchases. During the quarter ended November 2, 2007, the Company paid a dividend of $0.14 per common share on August 6, 2007 (declared on May 25, 2007).The Company declared a dividend of $0.18 per common share on September 20, 2007 that was paid on November 5, 2007 in the aggregate amount of $4,272 which is recorded in other accrued expenses in the accompanying condensed consolidated balance sheet.Additionally, the Company declared a dividend of $0.18 per common share on November 29, 2007 to be paid on February 5, 2008 to shareholders of record on January 18, 2008. During the quarter ended November 2, 2007, the unrealized loss, net of tax, on the Company’s interest rate swap increased by $10,492 to $19,480 and is recognized in accumulated other comprehensive loss. During the quarter ended November 2, 2007, total share-based compensation was $2,314 and the excess tax benefit from share-based compensation was $91.During the quarter ended October 27, 2006, total share-based compensation was $2,645 and the excess tax benefit from share-based compensation was $877. -11- During the quarter ended November 2, 2007, the Company recorded an increase of $2,898 to retained earnings as the result of adopting FIN 48 (see Note 3). 14.Comprehensive Income November 2, October 27, 2007 2006 Net income $ 13,889 $ 19,427 Other comprehensive loss: Change in fair value of interest rate swap, net of tax benefit of $4,989 and $3,685, respectively (10,492 ) (7,055 ) Total comprehensive income $ 3,397 $ 12,372 15.Debt Long-term debt consisted of the following at: November 2, August 3, 2007 2007 Term Loan B payable $1,792 per quarter with the remainder due on April 27, 2013 $ 638,832 $ 640,624 Delayed-Draw Term Loan Facility payable $383 per quarter with the remainder due on April 27, 2013 152,250 99,750 Revolving Credit Facility payable on or before April 27, 2011 24,100 791,082 764,474 Current maturities (8,698 ) (8,168 ) Long-term debt $ 782,384 $ 756,306 Effective April 27, 2006, the Company entered into a $1,250,000 credit facility (the “2006 Credit Facility”) that consisted of up to $1,000,000 in term loans with a scheduled maturity date of April 27, 2013 and a $250,000 revolving credit facility expiring April 27, 2011.The 2006 Credit Facility contains customary financial covenants, which include maintenance of a maximum consolidated total leverage ratio as specified in the agreement and maintenance of minimum interest coverage ratios.As of November 2, 2007, the Company is in compliance with all debt covenants. If there is no default then existing and there is at least $100,000 then available under the revolving credit facility, the Company may both: (1) pay cash dividends on its common stock if the aggregate amount of dividends paid in any fiscal year is less than 15% of Consolidated EBITDA from continuing operations (as defined in the credit agreement) during the immediately preceding fiscal year; and (2) in any event, increase its regular quarterly cash dividend in any quarter by an amount not to exceed the greater of $.01 or 10% of the amount of the dividend paid in the prior fiscal quarter. -12- 16.Derivative Instruments and Hedging Activities The Company accounts for its interest rate swap in accordance with SFAS No. 133, “Accounting for Derivative Instruments and Hedging Activities”.The estimated fair value of this interest rate swap liability was $29,161 and $13,680 at November 2, 2007 and August 3, 2007, respectively, and is included in other long-term obligations.The offset to the interest rate swap liability is in accumulated other comprehensive loss, net of the deferred tax asset.Cash flows related to the interest rate swap are included in operating activities. 17.Discontinued Operations On December 6, 2006, the Company sold Logan’s (see Note 3 to the Company’s Consolidated Financial Statements included in the 2007 Form 10-K for additional information). The Company has reported certain expenses related to the divestiture of Logan’s for the first quarter of 2008, and the results of operations of Logan’s as well as certain expenses of the Company related to the divestiture of Logan’s for the first quarter of 2007, as discontinued operations, which consist of the following: Quarter Ended November 2, October 27, 2007 2006 Revenues $ $ 110,638 (Loss) income before tax benefit (provision for income taxes) from discontinued operations (145 ) 8,205 Tax benefit (provision for income taxes) 51 (3,940 ) (Loss) income from discontinued operations $ (94 ) $ 4,265 18.Subsequent Event On November 28, 2007, the Company sold its remaining Logan’s property that the Company had retained and leased back to Logan’s (see Note 3 to the Company’s Consolidated Financial Statements included in the 2007 Form 10-K for additional information).This property was classified as property held for sale and had a net book value of approximately $1,960.The Company received proceeds of approximately $3,770, which will result in a pre-tax gain of approximately $1,810 being recorded in the second quarter of 2008. -13- Item 2.Management's Discussion and Analysis of Financial Condition and Results of Operations CBRL Group, Inc. and its subsidiaries (collectively, the “Company,” “our” or “we”) are principally engaged in the operation and development in the United States of the Cracker Barrel Old Country StoreÒ (“Cracker Barrel”) restaurant and retail concept. Until December 6, 2006, we also owned the Logan’s RoadhouseÒ (“Logan’s”) restaurant concept, but we divested Logan’s at that time.As a result, Logan’s is presented as discontinued operations in the accompanying condensed consolidated financial statements for all periods presented.Unless otherwise noted, management’s discussion and analysis of financial condition and results of operations (“MD&A”) relates only to results from continuing operations.All dollar amounts reported or discussed in Part I, Item 2 of this Quarterly Report on Form 10-Q are shown in thousands, except per share amounts and certain statistical information (e.g., number of stores).References in the MD&A are to our fiscal year unless otherwise noted. The following discussion and analysis provides information which management believes is relevant to an assessment and understanding of our consolidated results of operations and financial condition.The discussion should be read in conjunction with the (i) condensed consolidated financial statements and notes thereto in this Form 10-Q and (ii) the financial statements and the notes thereto included in the Company’s Annual Report on Form 10-K for the fiscal year ended August 3, 2007 (the “2007 Form 10-K”).Except for specific historical information, many of the matters discussed in this Form 10-Q may express or imply projections of revenues or expenditures, plans and objectives for future operations, growth or initiatives, expected future economic performance, or the expected outcome or impact of pending or threatened litigation.These and similar statements regarding events or results which we expect will or may occur in the future, are forward-looking statements that involve risks, uncertainties and other factors which may cause our actual results and performance to differ materially from those expressed or implied by those statements.All forward-looking information is provided pursuant to the safe harbor established under the Private Securities Litigation Reform Act of 1995 and should be evaluated in the context of these risks, uncertainties and other factors.Forward-looking statements generally can be identified by the use of forward-looking terminology such as “trends,” “assumptions,” “target,” “guidance,” “outlook,” “opportunity,” “future,” “plans,” “goals,” “objectives,” “expectations,”“near-term,” “long-term,” “projection,” “may,” “will,” “would,” “could,” “expect,” “intend,” “estimate,” “anticipate,” “believe,” “potential,” “regular” or “continue”(or the negative or other derivatives of each of these terms) or similar terminology. We believe the assumptions underlying these forward-looking statements are reasonable; however, any of the assumptions could be inaccurate, and therefore, actual results may differ materially from those projected in or implied by the forward-looking statements.Factors and risks that may result in actual results differing from this forward-looking information include, but are not limited to, those contained in Part I, Item 1A of the 2007 Form 10-K, which is incorporated herein by this reference, as well as other factors discussed throughout this document, including, without limitation, the factors described under “Critical Accounting Estimates” on pages 21-25 of this Form 10-Q or, from time to time, in our filings with the SEC, press releases and other communications. Readers are cautioned not to place undue reliance on forward-looking statements made in this document, since the statements speak only as of the document’s date.
